Citation Nr: 0832906	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for residuals of shell 
fragment wounds of the legs.   
 
3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
residuals of shell fragment wounds of the legs.   
 
4.  Entitlement to an initial higher (compensable) rating for 
prostate cancer.   
 
5.  Entitlement to an initial higher (compensable) rating for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
granted service connection and a 100 percent rating for 
prostate cancer from January 21, 2003 to February 28, 2004, 
and a noncompensable rating since March 1, 2004, and granted 
service connection and a noncompensable rating for erectile 
dysfunction.  By this decision, the RO also denied service 
connection for the following conditions:  PTSD; residuals of 
shell fragment wounds of the legs; and for peripheral 
vascular disease of the lower extremities, to include as 
secondary to residuals of shell fragment wounds of the legs.  

The Board notes that in a September 2008 informal hearing 
presentation, the veteran's representative raised the issue 
of entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
prostate cancer.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.  

Addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, are the following issues: entitlement to 
service connection for residuals of shell fragment wounds of 
the legs; entitlement to service connection for peripheral 
vascular disease of the lower extremities, to include as 
secondary to residuals of shell fragment wounds of the legs; 
entitlement to an initial higher (compensable) rating for 
prostate cancer; and entitlement to an initial higher 
(compensable) rating for erectile dysfunction .  


FINDING OF FACT

The preponderance of the evidence does not show that the 
veteran currently suffers from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2003, a rating 
decision in April 2004, and correspondence in January 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a December 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  He had one year 
and twenty-seven days of foreign and/or sea service.  His 
occupational specialty was listed as a combat engineer.  A 
January 2004 response from the National Personnel Records 
Center (NPRC) indicated that the veteran served in Vietnam 
from July 1966 to January 1967 and from March 1967 to August 
1967.  His service personnel records also included notations 
that he participated in counter-insurgency operations in the 
Republic of Vietnam with "III MAF" and that he participated 
in Operation Prairie, Phase III, in the Quan Tri Province of 
the Republic of Vietnam.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of PTSD or any other psychiatric 
problems.  Evaluations of the veteran during that time make 
no reference to any such disorders.  

Post-service private and VA treatment records show treatment 
for disorders including psychiatric problems.  

A November 1998 RO general medical examination report noted 
that the veteran was in Vietnam between 1966 and 1968.  He 
reported that he was in an infantry division and that he 
served all over Vietnam.  He stated that while he was in 
Vietnam, he was on patrol and the enemy came over and fired a 
rocket.  The veteran indicated that he suffered shrapnel 
injuries to the right leg and to the right arm which resulted 
in some scar formation, but which was no longer a bother to 
him.  He reported that he was involved in five combat 
situations while he was in Vietnam and that he was wounded.  
The diagnoses did not refer to any shell fragment wounds or 
to PTSD or to any psychiatric disorders.  

A November 1998 VA orthopedic examination report essentially 
related the same information as to the veteran's military 
service.  The diagnoses did not refer to any shell fragment 
wounds.  

A March 2003 bone scan report from Mercy Jeannette Hospital 
indicated that the veteran reported that he had an injury to 
both lower legs during the Vietnam War and that he had 
metallic shrapnel in both lower legs.  As to a conclusion, it 
was noted that the veteran had focal increased abnormal 
signal intensity in both lower legs, most likely related to 
an injury from the Vietnam War with shrapnel in both lower 
extremities.  

In an October 2003 response to PTSD stressor questionnaire, 
the veteran reported that he was assigned to the 3rd Marine 
Division and that he served in many companies.  He stated 
that he was in Da Nang, Ahn Hoa, Dong Ha, and the surrounding 
areas.  He indicated that he was with a lot of companies 
because of his occupational specialty.  The veteran reported 
that he carried C-4 for mines, booby traps, and tunnels.  He 
stated that he served at many outposts and that he went out 
on patrol and did his thing with explosives.  

An April 2004 VA psychiatric examination report noted that 
the veteran served in the Marine Corps between March 1966 and 
March 1969.  He reported that that he was in Vietnam for 
approximately fourteen months between 1966 and 1968, but that 
he could not be more specific about the dates.  The veteran 
indicated that he was with the 3rd Marine Division as a 
combat engineer, but that he could not provide more specific 
information concerning the outfit to which he was assigned.  
The veteran stated that he was assigned to a number of 
different outfits as he traveled around the country as a 
demolition expert.  It was noted that the veteran thought he 
was part of the 1st Battalion of the 9th Marines; the 3rd 
Battalion of the 9th Marines; and of the 26th Regiment of the 
1st and 2nd Marine Division.  It was also reported that the 
veteran was very confused about providing such information.  
The veteran further stated that he thought that he spent time 
near Da Nang Ahn Hoa and Dong Ha.  

The veteran reported that he worked as a demolitions expert 
and that he would blow up booby traps, mines, and tunnels to 
keep the troops safe.  He stated that he would also set up 
demolition traps for the enemy and to protect US troops.  He 
indicated that he went on many patrols and that he was 
assigned to many units.  The veteran claimed that he was 
exposed to rocket and mortar attacks on frequent occasions 
and that he went into tunnels periodically to clear them.  He 
reported that he was hit in both legs by shell fragments from 
a rocket attack near Dong Ha, but that he did not know 
exactly when such occurred.  He stated that he refused the 
Purple Heart Medal at that time, but that he was currently 
trying to receive it.  It was noted that the veteran had no 
history of formal psychiatric treatment.  He reported that he 
refused to talk to anybody about Vietnam due to the fear that 
his memories would be worse.  He indicated that he had been 
on Zoloft intermittently for the previous six months or so 
through his primary care physician.  The veteran stated that 
the medication did not help him.  

The examiner indicated, as to an impression, that based on a 
review of the veteran's available medical records, including 
his claims file, as well as the currently conducted clinical 
examination, and assuming that the information gathered was 
factual and accurate, it was his opinion that the veteran 
exhibited the following disorders:  dysthymic disorder, 
secondary to medical difficulties, and alcohol dependence, 
active.  The examiner commented that "the veteran [did] not 
meet diagnostic criteria for the diagnosis of PTSD in terms 
of an identifiable specific stressor that [met] criteria A 
for the diagnosis, at least in terms of information 
presented."  The examiner indicated that the veteran 
complained of some symptoms of PTSD, but without a specific 
indentified stressor, the diagnosis could not be made.  The 
examiner stated that the veteran did meet the criteria for 
depression that was secondary to multiple medical problems 
and unrelated to his military service.  

An April 2004 consultation report from Mercy Jeannette 
Hospital indicated, as to medications, that the veteran was 
taking Zoloft for depression following a prostate cancer 
diagnosis.  It was noted that the veteran had a Vietnam War 
injury in the lower leg with fragments of metal left in.  
Diagnoses were not provided.  An April 2004 discharge summary 
did not indicate a diagnosis of PTSD or any other psychiatric 
diagnoses.  

The Board observes that the medical evidence fails to 
indicate that the veteran has been diagnosed with PTSD.  The 
April 2004 VA psychiatric examination report related 
diagnoses of dysthymic disorder, secondary to medical 
difficulties, and alcohol dependence.  After a review of the 
claims file, the examiner specifically indicated that "the 
veteran [did] not meet diagnostic criteria for the diagnosis 
of PTSD in terms of an identifiable specific stressor that 
[met] criteria A for the diagnosis, at least in terms of 
information presented."  The examiner also remarked that 
although the veteran complained of some symptoms of PTSD, 
without a specific identified stressor, the diagnosis could 
not be made.  

The Board notes that the veteran has submitted statements 
regarding various stressors, including claims of suffering 
shell fragment wounds of the legs during service (although 
such injuries were not shown by the service medical records).  
The Board observes that the veteran's stressors have not been 
verified.  The Board notes, however, that even if the 
veteran's claimed stressors were verified, the medical 
evidence does not currently support a diagnosis of PTSD, and 
service connection is therefore not warranted.  See 38 C.F.R. 
§ 3.304(f).  The evidence simply does not show any diagnoses 
of PTSD.  

As the preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD, the 
claim must be denied.  The Board has considered the veteran's 
assertions, but as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.  




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to the issues 
remaining on appeal.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The issues remaining on appeal are 
as follows: entitlement to service connection for residuals 
of shell fragment wounds of the legs; entitlement to service 
connection for peripheral vascular disease of the lower 
extremities, to include as secondary to residuals of shell 
fragment wounds of the legs; entitlement to an initial higher 
(compensable) rating for prostate cancer; and entitlement to 
an initial higher (compensable) rating for erectile 
dysfunction.  

As to the veteran's claim for service connection for 
residuals of shell fragment wounds of the legs, the Board 
observes that his service medical records do not show 
treatment for any shell fragment wounds, including of the 
right and left leg.  

Post-service treatment records, however, do include 
references to shell fragment wounds of the legs.  For 
example, A November 1998 RO general medical examination 
report noted that the veteran was in Vietnam between 1966 and 
1968.  He stated that while he was in Vietnam, he was on 
patrol and the enemy came over and fired a rocket.  The 
veteran indicated that he suffered shrapnel injuries to the 
right leg and to the right arm which resulted in some scar 
formation, but which was no longer a bother to him.  The 
diagnoses included peripheral vascular disease; status post a 
femoral-popliteal bypass graft on the right lower extremity 
with a pending femoral-popliteal bypass graft on the left 
lower extremity; prominence of the anterosuperior margin of 
the right talus; and radiographically normal knees.  The 
diagnoses did not refer to any shell fragment wounds of the 
legs.  

A November 1998 VA orthopedic examination report essentially 
related the same information as to the veteran's military 
service.  The diagnoses were the same as noted above and did 
not refer to any shell fragment wounds.  

A March 2003 bone scan report from Mercy Jeannette Hospital 
indicated that the veteran reported that he an injury to both 
lower legs during the Vietnam War and that he had metallic 
shrapnel in both lower legs.  As to a conclusion, it was 
noted that the veteran had focal increased abnormal signal 
intensity in both lower legs, most likely related to an 
injury from the Vietnam War with shrapnel in both lower 
extremities.  The Board notes that there is no indication 
that the examiner reviewed the veteran's claims file in 
providing the above conclusion.  

An April 2004 VA psychiatric examination report noted that 
the veteran reported that he was hit in both legs by shell 
fragments from a rocket attack near Dong Ha, although he did 
not know exactly when such occurred.  The diagnoses referred 
to other disorders.  

An April 2004 consultation report from Mercy Jeannette 
Hospital noted that the veteran had a Vietnam War injury in 
the lower leg with fragments of metal left in.  There is no 
indication that the veteran's claims file was reviewed at 
that time.  

The Board notes that the veteran's service medical records do 
not refer to any shell fragment wounds of the legs.  The 
Board observes, however, that the March 2003 bone scan report 
from Mercy Jeannette Hospital (noted above) indicated, as to 
a conclusion, that the veteran had focal increased abnormal 
signal intensity in both lower legs, most likely related to 
an injury from the Vietnam War with shrapnel in both lower 
extremities.  The Board notes that the veteran has not been 
afforded a VA examination with an etiological opinion after a 
review of the entire claims folder, as to his claim for 
service connection for shell fragment wounds of the legs.  In 
light of the above, the Board finds that such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for service connection for 
peripheral vascular disease of the lower extremities, to 
include as secondary to residuals of shell fragment wounds of 
the legs, the Board notes that the veteran's service medical 
records do not show treatment for peripheral vascular disease 
of the right and left lower extremities.  

Post-service private and VA treatment records show treatment 
for peripheral vascular disease on multiple occasions.  

The Board notes that the veteran contends that his claimed 
peripheral vascular disease of the lower extremities is 
related to his claimed residuals of shell fragment wounds of 
the legs.  As noted above, the March 2003 bone scan report 
from Mercy Jeannette Hospital (noted above) indicated, as to 
a conclusion, that the veteran had focal increased abnormal 
signal intensity in both lower legs, most likely related to 
an injury from the Vietnam War with shrapnel in both lower 
extremities.  Although the report did not specifically refer 
to peripheral vascular disease, it did indicate a possible 
relationship between current additional leg problems and 
possible shell fragment wounds of the legs.  Further, the 
Board notes that the veteran's claim for service connection 
for peripheral vascular disease is inextricably intertwined 
with his claim for service connection for shell fragment 
wounds of the legs.  See Harris v. Derwinski, 1. Vet. App. 
180 (1991).  Thus, this matter should also be thoroughly 
addressed by the VA examiner on remand.  

As to the veteran's claims for initial higher (compensable) 
ratings for prostate cancer and for erectile dysfunction, the 
Board notes that he was last afforded a VA genitourinary 
examination in April 2004.  As to an assessment, the examiner 
indicated that the veteran was seen regarding his residuals 
of prostate cancer and that he had clinical T2b2 T2c disease 
prior to his radiation therapy.  The examiner stated that the 
veteran's PSA had declined from 4.6 to a 0.5 nadir with a 
most recent PSA in April 2004 of 1.2.  The examiner indicated 
that the veteran did not have any problems with urinary 
control.  It was noted that the veteran also did not have any 
erections at that time.  

The Board observes that the veteran has received treatment 
for various genitourinary problems subsequent to the April 
2004 VA genitourinary examination report.  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination as to his prostate cancer and 
erectile dysfunction in over four years.  Further, the record 
raises a question as to the current severity of both service-
connected disorders.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for residuals of shell fragment wounds of 
the legs, peripheral vascular disease of 
the lower extremities, and for 
genitourinary problems since August 2004.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature of his claimed residuals of 
shell fragment wounds of the legs and his 
claimed peripheral vascular disease of the 
lower extremities with the goal of 
providing opinions as to the relationship 
between any such disabilities diagnosed 
and the veteran's period of service.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically indicate whether the veteran 
has any residuals of shell fragment wounds 
of the legs.  

Based on a review of the claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that the veteran's peripheral 
vascular disease of the lower extremities 
and any current diagnosed residuals of 
shell fragment wounds of the legs are 
etiologically related to his period of 
service.  If the examiner finds that the 
veteran has residuals of shell fragment 
wounds related to service, the examiner 
should opine as to whether such disability 
caused or aggravated (permanently worsened 
beyond the natural progression) the 
veteran's peripheral vascular disease of 
the lower extremities.  

3.  Have the veteran undergo a VA 
examination to determine the current 
severity of his service-connected prostate 
cancer and his erectile dysfunction.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
veteran's prostate cancer and erectile 
dysfunction should be reported in detail.  
The examination should comply with the 
AMIE protocol.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for residuals of shell fragment 
wounds of the legs; entitlement to service 
connection for peripheral vascular disease 
of the lower extremities, to include as 
secondary to residuals of shell fragment 
wounds of the legs; entitlement to an 
initial higher (compensable) rating for 
prostate cancer; and entitlement to an 
initial higher (compensable) rating for 
erectile dysfunction.  If any benefit 
sought is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


